WINTERSHEIMER, Justice,
dissenting.
I must respectfully dissent from the majority opinion because KRS 120.250(1) provides that an election contest must be filed within 30 days after the election. The statute is clear and unambiguous.
In addition to the specific grounds of contest, which include the illegal conduct of the election, there is a provision “any conduct or practice tending to frustrate, obstruct or interfere with the free expression of the will of the voters.”
Although the failure to comply with the statute as to publication and posting might be sufficient to invalidate the election, the failure to challenge the election within 30 days is an absolute bar or statute of limitations to contesting it at this time. Dunn v. Marshall County Hospital District, Ky., 543 S.W.2d 767 (1976). This election contest was not filed until January 21, 1985, almost 75 days after the election.
Forrester v. Terry, Ky., 357 S.W.2d 308 (1962), holds that a complaint of insufficient notices of election and the form of the ballot is regarded as an election contest under KRS 122.140, the predecessor to KRS 120.250, and is barred by the 30-day limitation. That case involved the lack of authority of the body authorizing the election. No such issue is raised here.
For whatever reason, the original decision to place the matter before the voters seems to have been made in a hasty fashion that totally ignored the requirements of KRS 67.050 and the decision of this Court in Clinton County Farm Bureau v. Clinton County Fiscal Court, Ky., 339 S.W.2d 930 (1960). If they had adhered to KRS 67.050, this entire case would have been avoided. Certainly here actual notice was fully achieved because approximately 231,-000 people voted on the question and approved the new form of government by 7,000 votes.
The effectiveness of requiring printed handbills or conspicuous posting in each precinct may be questioned in this age of mass electronic notification. Nonetheless the law remains on the books. In passing, it might be observed that the legislature could consider the practical value of such a law in contemporary society. I cannot quarrel with the technical interpretation of KRS 67.050 used by the majority and the circuit court.
Those who opposed the referendum should not escape criticism. Following their defeat at the polls this election chal*207lenge was instituted which was far too late in my opinion. Clearly the voters expressed their view, for good or ill, on the substance of the election November 6, 1984. The purpose of KRS 120.250 is to prevent fraud and also to limit the time in which election contests may be initiated so as to give finality to the express will of the voters. It is not to give technical solace to the unsuccessful.
The rule of ejusdem generis does not necessarily require that the general provision be limited in its scope to the identical things specifically named, nor does it apply when the context manifests a contrary intention. The maxim is only an illustration of the broader rule of noscitur a sociis which is that the meaning of a word is known from the accompanying words. In my view the language of KRS 120.250(1) clearly states a limitation on the time in which an election contest may be filed. The basis for the cause of action ultimately filed as an election contest was known far before the November 6, 1984 election and could have easily been instituted within the 30 day period.
The legislature wisely provided for the 30-day limitation in order to afford stability and finality to the decisions of the voters as a prudent method of bringing order to our electoral system.